DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 102 and 103 Rejections, filed 05/18/2022, with respect to claims 1-3, 5, 7-10, 12, 14-17, 19 and 21, have been fully considered and are persuasive do to the amending of the claims.  The 102 and 103 rejections of claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 has been withdrawn. 
Applicant’s arguments, see Claim Objections, filed 05/18/2022, with respect to duplicate claim 1 have been fully considered and are persuasive.  The Claim Objection of claim 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21, are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for wireless preamble design in 802.11 Wireless Local Area Networks, wherein the preamble is configured to be future-proof, and work with existing W-LAN protocols. Each of the Independent claims 1, 8, and 15, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Cao et al. (US 2020/0382998 A1) is directed techniques for signaling new versions of a communication protocol differentiated from legacy versions of the communication protocol that are interoperable with stations implementing legacy versions of the communication protocol, that are compatible with future new versions of the communication protocol, and that do not overly complicate the receiver state machine. That is Cao is directed to the transmission of PPDU that is future-proof and works with existing trigger-based communications protocols, as well as new trigger based protocols such as Extremely High Throughput. 
While the disclosure of Cao substantially discloses the claimed invention, it does not disclose, and/render obvious each and every limitation of the claims such as:
A preamble with a field that includes:
A first reserved bit as a first bit the field, the first reserve bit having a value of 0 and included in the first subset of bits; and
A second reserved bit as a twenty-fourth bit in the field, the second reserve bit having a value of 1 and included in the first subset of bits.
Therefore, the claims are in condition for allowance.
An additional prior art reference Park et al. (US 2020/0136884 A1) is directed to methods, apparatuses, and computer readable media for a common preamble for wireless local-area networks (WLANs). An apparatus of an access point (AP) or station (STA) comprising processing circuitry configured to decode a portion of a physical layer (PHY) protocol data unit (PPDU), the first portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion including a version identifier field, the version identifier field indicating a standard version of the PPDU. The processing circuitry is further configured to refrain from decoding the version dependent portion when the standard version indicates a standard version of a later generation than a standard version of the AP or STA, and otherwise decode the version dependent portion in accordance with the standard version. In par.[0066] of Park discloses a trigger-based PPDU and par.[0070] describes a trigger frame triggering a trigger-based PPDU. Par.[0126 – 0127] discloses that a reserved bit being either a 0 or 1 can indicate whether the frame is a HE or legacy PPDU or an EHT PPDU. While the disclosure of Park teaches using a reserved bit as an indication for legacy or EHT PPDU, it does not disclose:
A preamble with a field that includes:
A first reserved bit as a first bit the field, the first reserve bit having a value of 0 and included in the first subset of bits; and
A second reserved bit as a twenty-fourth bit in the field, the second reserve bit having a value of 1 and included in the first subset of bits.
Therefore, the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Porat et al. (US 2019/0097768 A1) “Flexible OFDMA Packet Structure for Wireless Communications”
Park et al. (US 2021/0273838 A1) “Extreme High Throughput Future Proof Preamble Design”
Yang et al. (US 2020/0228380 A1) “Signal Phase Rotation”
Verma et al. (US 2019/0141570 A1) “Techniques for Preamble Puncturing”
Verma et al. (US 2019/0373586 A1) “Techniques for Control Signaling in Extreme High Throughput Environments”
Cherian et al. (US 2020/0076552 A1) “Protocols for Multi-Access Point Coordinated Multi-User Transmissions”
Gan (WO 2020/052784 A1) “Enhancing Channel Aggregation and Puncturing for the IEEE 802.11ax and Beyond”
Verma et al. (US 2020/0112408 A1) “Multi-User Preamble Format for A Wireless Local Area Network”
Li et al. (US 2006/0067263 A1) “Techniques to Manage Multiple Receivers”
Kim et al. (US 2011/0194475 A1) “Preamble and Header Bit Allocation for Power Saving Within Multiple User, Multiple Access, and/or MIMO Wireless Communications”
Verma et al. (US 2019/0124556 A1) “Multiplexing Clients of Different Generations in Trigger-Based Transmissions” par.[0006 – 0007]
Chen et al. (US 2020/0008185 A1) “Tone Plans and Preambles for Extremely High Throughput”
                                                                                                                                                                                                      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411